     Case 8:21-cv-01059-CJC-KES Document 24 Filed 08/04/21 Page 1 of 5 Page ID #:476




1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
                                                 )
12                                               )
                                                 )
13                                               ) Case No.: SACV 21-01059-CJC(KESx)
      ROGER GONZALEZ,                            )
14                                               )
                                                 )
15                Plaintiff,                     )
                                                 )
16          v.                                   ) ORDER DENYING PLAINTIFF’S
                                                 ) MOTION TO REMAND [Dkt. 16]
17                                               )
      FCA US LLC, TRACY CHRYSLER                 )
18
      DODGE JEEP RAM, and DOES 1                 )
                                                 )
19    through 10, inclusive,                     )
                                                 )
20                                               )
                  Defendants.                    )
21                                               )
                                                 )
22                                               )
                                                 )
23

24

25    I. INTRODUCTION
26

27          In April 2021, Plaintiff Roger Gonzalez filed this action in Orange County
28    Superior Court against Defendants FCA US LLC (“FCA”), Tracy Chrysler Dodge Jeep

                                                 -1-
     Case 8:21-cv-01059-CJC-KES Document 24 Filed 08/04/21 Page 2 of 5 Page ID #:477




1     Ram, and unnamed Does. (Dkt. 1-2 [Complaint].) Plaintiff alleges that Defendants sold
2     him a Chrysler Pacifica that they knew was defective. (Id. ¶¶ 21–24.) Specifically,
3     Plaintiff claims that the vehicle’s transmission and power control module were defective,
4     which caused the vehicle to unexpectedly shut off, stall, and lose power. (Id. ¶ 50.)
5     Plaintiff brings claims for (1) violation of the Magnuson-Moss Warranty Act
6     (“Magnuson-Moss Act”), (2) fraud by omission, and (3) negligent repair. (Id.) He seeks,
7     among other remedies, actual damages, rescission of the purchase contract and restitution
8     of all money expended, statutory penalties, and punitive damages. (Id. at 10–11.)
9     Defendants removed the case in June 2021 and in July 2021, the Court dismissed
10    Plaintiff’s second claim for fraud. Now before the Court is Plaintiff’s motion to remand
11    the case to Orange County Superior Court. (Dkt. 16.) For the following reasons,
12    Plaintiff’s motion is DENIED.1
13

14    II. DISCUSSION
15

16           A defendant may remove a civil action filed in state court to a federal district court
17    when the federal court would have had original jurisdiction over the action. 28 U.S.C.
18    § 1441. The removal statute is strictly construed “against removal jurisdiction” and
19    “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in
20    the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The strong
21    presumption against removal jurisdiction means that the defendant always has the burden
22    of establishing that removal is proper.” Id. (quotations omitted).
23

24           For claims, like Plaintiff’s, asserting violations of the Magnuson-Moss Act, a
25    federal court may exercise jurisdiction only if “the amount in controversy exceeds
26

27
      1
       Having read and considered Plaintiff’s motion, the Court finds this matter appropriate for disposition
28    without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set for August 16,
      2021, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
     Case 8:21-cv-01059-CJC-KES Document 24 Filed 08/04/21 Page 3 of 5 Page ID #:478




1     $50,000.” Khachatryan v. BMW of N. Am., LLC, 2021 WL 927266, at *2 (C.D. Cal. Mar.
2     10, 2021); 15 U.S.C. § 2310(d)(3). “When determining the amount in controversy, the
3     Court must assume that the allegations in the complaint are true and that a jury will return
4     a verdict in the plaintiff’s favor on all of the claims in the complaint. Id. “[I]f the
5     complaint alleges damages in excess of the federal amount-in-controversy requirement,
6     then the amount-in-controversy requirement is presumptively satisfied unless it appears
7     to a legal certainty that the claim is actually for less than the jurisdictional minimum.”
8     Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007).
9

10          “If the complaint does not allege that the amount in controversy has been met, the
11    removing defendant must plausibly allege in its notice of removal that the amount in
12    controversy exceeds the jurisdictional threshold.” Quinones v. FCA US LLC, 2020 WL
13    4437482, at *1 (C.D. Cal. July 31, 2020) (citing Dart Cherokee Basin Operating Co.,
14    LLC v. Owens, 574 U.S. 81, 87 (2014). “[T]he defendant’s amount-in-controversy
15    allegation should be accepted when not contested by the plaintiff or questioned by the
16    court.” Dart, 574 U.S. at 87. But when “the plaintiff contests, or the court questions, the
17    defendant’s allegation” and “both sides submit proof,” the defendant must prove the
18    amount in controversy by a preponderance of the evidence. Id.; see Salter v. Quality
19    Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020) (When one party “contests the truth of
20    [the opposing party’s] factual allegations, . . . the responding party must support her
21    jurisdictional allegations with ‘competent proof’ . . . under the same evidentiary standard
22    that governs in the summary judgment context.”). “[T]he defendant’s showing on the
23    amount in controversy may rely on reasonable assumptions.” Arias v. Residence Inn by
24    Marriott, 936 F.3d 920, 922 (9th Cir. 2019).
25

26          Here, in the paragraph after Plaintiff’s Complaint alleges his vehicle’s defects and
27    Defendants’ failed repair attempts, Plaintiff alleges that he “suffered damages in a sum to
28    be proven at trial in an amount that is not less than $25,001.00.” (Complaint ¶ 13.)

                                                    -3-
     Case 8:21-cv-01059-CJC-KES Document 24 Filed 08/04/21 Page 4 of 5 Page ID #:479




1     Because this amount is alleged directly after allegations concerning the vehicle’s defects
2     and repairs and not in connection with the statutory damages that Plaintiff seeks, the
3     Court concludes that this amount refers to Plaintiff’s actual damages. Bernstein v. BMW
4     of N. Am., LLC, 2018 WL 2210683, at *2 (N.D. Cal. May 15, 2018) (finding that Plaintiff
5     sought actual damages exceeding $25,000 when the complaint stated that “the amount in
6     controversy” exceeded that amount). 2 In Plaintiff’s prayer for relief, he also seeks civil
7     damages in an amount of two times his actual damages. (Complaint at 10.) Thus,
8     according to Plaintiff’s Complaint, the amount in controversy is at least $75,000.
9     Bernstein, 2018 WL 2210683, at *2; McDonald v. BMW of N. Am., LLC, 2017 WL
10    5843385, at *2 (S.D. Cal. Nov. 28, 2017); Chism v. FCA US LLC, 2020 WL 777300, at
11    *2 (C.D. Cal. Feb. 18, 2020).
12

13           Furthermore, Plaintiff alleges that he is entitled to “rescission of the purchase
14    contract and/or restitution of all monies expended,” and the purchase contract was worth
15    over $40,000. (Dkt. 20-3.) Accordingly, Plaintiff’s statutory penalties would be over
16    $80,000 and the total damages would be over $120,000. Galloway v. Volkswagen Grp. of
17    Am., Inc., 2011 WL 685822, at *1 (C.D. Cal. Feb. 17, 2011) (explaining that if the
18    contract were rescinded, Plaintiff could be entitled to twice the value of the contract or
19    twice the value of the money paid on the contract). Based on Plaintiff’s own Complaint,
20    the amount in controversy exceeds the Magnusson-Moss Act’s $50,000 jurisdictional
21    requirement.
22

23    //
24    //
25

26    2
       The Court notes that this type of damages allegation will not always be construed as referring only to
27    actual damages. For example, a similar allegation included after a discussion of statutory penalties
      could be construed as alleging the entire amount in controversy. Feichtmann v. FCA US LLC, 2020 WL
28    3277479, at *3 (N.D. Cal. June 18, 2020) (finding it was unclear whether a similar allegation referred to
      actual damages only or the entire amount in controversy).
                                                         -4-
     Case 8:21-cv-01059-CJC-KES Document 24 Filed 08/04/21 Page 5 of 5 Page ID #:480




1     III. CONCLUSION
2

3           For the foregoing reasons, Plaintiff’s motion to remand is DENIED.
4

5

6           DATED:      August 4, 2021
7                                                __________________________________
8                                                      CORMAC J. CARNEY
9                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -5-
